Citation Nr: 1529787	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection recurrent lumbar strain. 

4.  Entitlement to service connection for sciatica of both lower extremities, to include as secondary to service-connected disability. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury.

7.  Entitlement to an evaluation in excess of 50 percent for a depressive disorder. 



REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In an October 2010 rating decision, the RO granted service connection for a depressive disorder and assigned an initial rating of 10 percent, effective June 9, 2010 and in pertinent part, denied service connection for bilateral hearing loss and headache disorder.  

In an April 2012 rating decision, the RO granted service connection for a right knee injury and assigned an initial rating of 10 percent, effective April 27, 2011 and denied service connection for sleep apnea.  

In a January 2013 rating decision, the RO denied entitlement to service connection for recurrent lumbar strain and sciatica of both extremities.  

Finally, in a September 2013 rating decision, the RO granted an increased rating for service-connected depressive disorder to 50 percent, effective June 9, 2010.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that the Veteran was scheduled for his requested a video board hearing before a Veterans Law Judge in June 17, 2015; however, he did not appear at the RO for his hearing.  In a March 2015 correspondences, the Veteran acknowledged that he would be unable to attend the scheduled hearing on June 17, 2015.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2014).

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  


FINDINGS OF FACT

1.  A hearing loss disability is not demonstrated by the evidence of record.

2.  Resolving all doubt in favor of the Veteran, chronic headaches are related to or caused by the service-connected depressive disorder.

3.  The Veteran's recurrent lumbar strain is not shown to be casually or etiologically related to any disease, injury, or incident during service; or that it is secondary to service-connected disability.  

4.  The Veteran's sciatica involving both lower extremities are not shown to be casually or etiologically related to any disease, injury, or incident during service; or that it is secondary to service-connected disability.  

5.  The Veteran's sleep apnea is not shown to be casually or etiologically related to any disease, injury, or incident during service; or that it is secondary to service-connected disability.  

6.  Residuals of a right knee injury are manifested as extension to 0 degrees and flexion to 110 degrees, and by symptoms such as less movement, pain, and tenderness on palpation, crepitus; and arthritis.  There is no ankylosis, or recurrent instability, or subluxation, or tear of meniscus.  

7.  The Veteran's psychiatric symptoms have included depression, anxiety, isolation, chronic sleep impairment, disturbances in motivation and mood, difficulty adapting to stressful circumstances and suicidal ideations; collectively, these symptoms are indicative of no more than reduced occupational reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria establishing entitlement to service connection for chronic headaches are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria establishing entitlement to service connection for recurrent lumbar strain are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria establishing entitlement to service connection for sciatica involving both lower extremities are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria establishing entitlement to service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for a rating greater than 10 percent for residuals of a right knee injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5260 (2014).

7.  The criteria for a rating greater than 50 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and increased rating herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this appeal, VCAA letters dated in July 2010, May 2011 and September 2012 informed the Veteran of VA's duties to notify and assist in the development of a claim prior to the issuance of the appealed rating decisions.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  

With regards to his claim for increased ratings, in Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and the initial disability rating and effective date have been assigned, the matter of service connection has been proven and thus renders that the 38 U.S.C.A. § 5103(a) notice is no longer required, explaining that the purpose for which the notice was intended to serve has been fulfilled.  Accordingly, because the VCAA notice letters provided above have were provided prior to the grant of service connection for depressive disorder and residuals of a right knee injury, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA has satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA examination and treatment records, private treatment records, and the Veteran's lay statements.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in September 2010 for his claim of an acquired psychiatric disorder, bilateral hearing loss and headache condition.  In February 2012, the Veteran was provided a VA examination for his right knee injury and sleep apnea disorder and an addendum opinion was provided in March 2012.  In January 2013, the Veteran was provided a VA examination for his claimed lumbar strain and sciatica disorders.  Finally, in September 2013, the Veteran was provided with a VA examination for his acquired psychiatric condition and right knee injury.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA, records of which are in the file).  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to a service connection and increased rating claims for his service-connected disabilities.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A.  Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  At his May 2004 enlistment examination, the Veteran was found to have normal ears and he denied having any ear troubles in the accompanying medical history report.  The Veteran was provided with a hearing test.  The May 2004 audiogram results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
0
10
15
10
  
The Veteran was provided a hearing test in May 2006.  The May 2006 audiogram results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
15
5
15
20
5

The clinician noted that the Veteran's military occupational specialty (MOS) was a wheeled vehicle mechanic and has steady noised exposure and impulse noise exposure.  

In June 2010, the Veteran submitted a lay statement to VA indicating that he has trouble hearing and cannot hear the phone ringing at night.  He also reported being unable to hearing normal conversation and have to ask people to repeat themselves.  

The Veteran was provided a VA examination in September 2010.  The VA examiner noted that the Veteran experienced in-service noise exposure to include diesel mechanic, gunfire and vehicles as well as post-service occupational noise by working at a "pipe plant for four months."  The Veteran was provided with a hearing test.  




The September 2010 audiogram results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
10
LEFT
15
5
20
25
15

The Veteran had speech recognition of 100 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the Veteran does not have tinnitus or has ever experienced tinnitus.  The examiner also found that the audiometric test results provided that his hearing is clinically normal.  Thus, she concluded that the claimed hearing loss condition is not caused by or a result of noise exposure during military service.  By way of rationale, the examiner provided that the Veteran had normal hearing at enlistment and discharge.  He also essentially has normal hearing today.  

Additionally, post-service private and VA treatment records from the Clarksburg VAMC are negative for any complaints, treatments or diagnosis of hearing loss.

In this case, service treatment records do not show any findings of hearing loss.  To the contrary, the Veteran's entire medical record shows normal hearing both during service and since service.  In a June 2010 statement, the Veteran reported that he is unable to hearing the telephone ringing and normal conversations which the Board notes that he is competent to report such symptomatology.  However, entirely normal hearing examination is shown and there are no objective findings of record of abnormal hearing during service or thereafter.  Thus, given the objective nature of the measurements of hearing loss, the weight of the evidence is against a finding of bilateral hearing loss, despite the Veteran's report of diminished hearing.  See e.g. 38 C.F.R. § 3.385 (setting out objective criteria for what constitutes a hearing loss disability by VA standards).  Additionally, as there is no indication of a chronic sensorineural hearing loss disability present during the first post-service year, service connection for this disability on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, thus that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for bilateral hearing loss is denied.

B.  Headache Condition

The Veteran seeks entitlement to service connection for a headache condition.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran claimed that his current headaches are a result of military service.  He stated that the headaches are bought on by his anxiety issues and insomnia.  The Veteran reports experiencing weekly migraine headaches that are prostrating.  A physical examination revealed normal findings.  The examiner noted that a review of service medical records have been reviewed and pertinent evidence include documentation of three medical visits in the service for headaches associated with a viral syndrome and dehydration.  The examiner also reviewed VA treatment records from the Clarksburg VAMC dated in March 2007 which showed no report of past or present medical history of headaches and treatment records from September 2008 to May 2010 which provide no complaints or treatment for headaches.  Th examiner opined that the headache condition is not caused by or a result of headaches that he was treated for in service.  By way of rationale, she provided that the Veteran was treated on three separate occasions in service from April 2005 to April 2006 associated with a viral illness and in August 2005 associated with dehydration.  She found no past or present history of illness of headaches noted in the medical records since discharge.

The Veteran was afforded a VA examination in September 2013.  He continued to report symptoms of headaches a few times each month where he experiences a pounding sensation at the temples for a couple of hours.  The Veteran reports that taking pain relievers helps a little as well as sitting in the dark and being quiet.  The examiner opined that the Veteran's claimed condition is at least as likely as not proximately due to or the result of the Veteran's service connected condition.  By way of rationale, she provided that it is likely that the Veteran's headaches and depression are linked.  According to research, individuals with chronic headache pain are more likely to develop major depression and individuals who experience major depression can also find that it triggers headaches.  

Therefore, based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a headache condition have been met.  A September 2013 VA examination report found that it was as likely as not that the Veteran's current headache condition was related to his service-connected depressive disorder.  This opinion was based upon a review of the claims file and interview with the Veteran.  Moreover, the Veteran has consistently reported that his headache symptoms began after his overdose in service and have continued since that time.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise, and the benefit of the doubt rule is applicable.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a headache condition is granted.

C.  Recurrent Lumbar Strain and Sciatica of Both Lower Extremities

The Veteran seeks entitlement to service connection for a recurrent lumbar strain and sciatica of both lower extremities.  

A November 2003 private opinion from the First Settlement Orthopaedics reported that the Veteran was hit by a car from behind on October 27, 2003.  He was seen at the Camden Clark Hospital for injuries to his right elbow and right knee.  The private clinician noted that his elbow does not hurt but his knee hurts every time he uses it a lot or kneels down.  The Veteran reported that the pain has gotten better.  The clinician reported that clinically, he has no tenderness, pain, discomfort or soreness other than the anteriorly along the patellar region.  He found that the Veteran has full range of motion of the knee.  The clinician also asked the Veteran whether he had any pain elsewhere and the Veteran denied experiencing pain elsewhere.  

In a May 2004 report of medical examination for enlistment, the Veteran was found to have normal lower extremities and spine.  He also denied history of arthritis in the accompanying report of medical history.  The Veteran's service treatment records are negative for any evidence of a back or sciatica condition.  

Post-service medical records from the Mid-Ohio Valley Medical Group dated in June 2012 revealed treatment for right knee pain without any complaints or treatment for a lumbar or sciatica disorder.  VA treatment records dated through May 2012 are similarly negative for any complaints or treatment for a lumbar or sciatica condition.  

The Veteran was afforded a VA examination in January 2013.  The VA examiner reported that a review of the claims file and in-person interview had been conducted.  He noted a diagnosis of recurrent lumbar strain and sciatica of the bilateral lower extremities in 2012.   The Veteran reported initially injuring his back in October 2004 when he sprained his right ankle.  However, a review of the service medical record provided only treatment for a sprained right ankle in July 2004 and September 2004 but no complaints or diagnosis of back pain.  The Veteran reported that due to carrying his "ruck sack" his back pain worsened throughout his service and he began to note radiating pain into his legs around November 2006.  The examiner found that the Veteran has flare-ups that affect the function of his thoracolumbar spine by pain related to activity such as lifting his kids, bending over to play with his kids or work on his car.  A physical examination revealed intermittent mild pain in both lower extremities; moderate paresthesias in the right lower extremities; moderate numbness in the left, lower extremity involving the sciatic nerve for both extremities.  The examiner found no other neurologic abnormalities.  The Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted that he required the assistive device of a brace on a regular basis.  With regards to functional impact, the examiner noted that the Veteran worked as an assembly worker before getting fired in December 2012, but he experienced daily back pain due to riding the forklift and prolonged sitting, bending, twisting, lifting and carrying.  

With regards to his lumbar strain, the examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, she provided that the Veteran reported injuring his back in service in October 2004 when he sprained his right ankle, however a review of the service treatment records provide no mention of a back disorder.  The Veteran reported that his back pain worsened due to carrying a ruck sack, but the examiner found no evidence of complaints for back pain in service.  

With regards to his sciatica of both lower extremities, the examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, she provided that she found no medical records where the Veteran complained of a back pain or sciatica disorder.  Therefore, she suspected that this is not a chronic ongoing condition.  Further, she found no evidence of recurrence of antalgic gait due to his knees, therefore, it is less likely as not that the Veteran's back condition is secondary to his service-connected right knee.  The examiner found that the records where the Veteran was struck as a pedestrian by a vehicle in 2003 to be the possible cause of his back pain.  Further, he worked at a physically demanding position (EMT and assembly worker), where he reported increased back pain to include daily back pain due to riding the forklift, prolonged sitting, bending, twisting, lifting and carrying.   

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In the case at hand, the only etiological opinion of record for the Veteran's lumbar strain and sciatica condition is provided by the January 2013 opinion and the Board finds that the opinion is highly probative to the question of whether these claimed condition are linked to his military service.  The Board notes that the VA examiner who conducted this examination possesses the necessary education, training and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  This opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical treatment.  The VA examination report provides a clear diagnosis and persuasive rationale for the etiology opinion, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinion.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his lumbar and sciatica disorders are a result of service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a back or leg pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his recurrent lumbar strain and sciatica of the bilateral lower extremities.  However, the Board affords no probative value to statements concerning the etiology of his recurrent lumbar strain and sciatica as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of a recurrent lumbar strain and sciatica conditions fall outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his claimed disabilities are afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's recurrent lumbar strain and sciatica of both lower extremities and the Veteran's military service, to include as secondary to service-connected right knee injury.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for recurrent lumbar strain and sciatica of the bilateral lower extremities are not warranted. 





D. Sleep Apnea
  
The Veteran seeks entitlement to service connection for sleep apnea.  Specifically, he contends that while in service, he would wake up in the night to catch his breath.  He also claims that his sleep apnea is a result of his attempted overdose in service.  

Service treatment records are negative for any complaints or diagnosis of sleep apnea.  The post-service evidence of record does not suggest the diagnosis of sleep apnea until approximately six years following his separation from service.  A March 2007 treatment record indicated that the Veteran had "some trouble sleeping" and he reported that he witnessed his roommate's suicide in service.  The clinician noted that the Veteran gained 25 pounds and found symptoms of insomnia that could related to his depression pending an appointment with a mental health care provider.   A follow-up mental health record indicated that the Veteran knew his roommate was depressed and reported this to his superior but they did not do anything about it and the roommate committed suicide on January 10, 2005.  Since then, the Veteran had problems and was treated three days after that on January 13, 2005 for depression and was diagnosed with a personality disorder.  He reported being prescribed numerous medication, to include Ambien which he tried to overdose on in October 2006.  The Veteran reported that sleep is his biggest trouble and reports to waking up every half hour and gets about three to four hours of sleep a day.  He has gained 20 pounds since service and has no history of any medical problems.  However, the Veteran reported that he is not currently taking any prescription medication because "he said he does not feel that he needs it now."  The Veteran reported that his depression has "lifted" and that he is at baseline.  The examiner provided a diagnosis of depressive disorder and insomnia.  

 In a May 2010 treatment record from the Clarksburg VAMC, the Veteran requested a referral for a sleep study.  The clinician noted that his wife indicated that he snores very loudly and his co-workers have heard him gasping for breath at night.  The Veteran also reported falling asleep too easily during the day.  The clinician noted that he has gain approximately 50 pounds since discharge and has a family history of heart disease, diabetes and celiac disease.  A physical examination revealed that the Veteran was alert, pleasant and obese.  She provided an impression of obesity, low high-density lipoprotein (HDL) and history suggestive of sleep apnea and referred him for a sleep study.  

A November 2010 treatment from the Pittsburgh VAMC indicated that an at-home sleep study had been performed and found that the Veteran has mild sleep apnea.  

In June 2011, the Veteran submitted numerous buddy statements from family members and friends who essentially reports that the Veteran has symptoms of sleep apnea.  The Veteran also provided a lay statement indicating that his sleep apnea began "shortly after I overdosed" but he did not know that the condition was sleep apnea until his diagnosis after service.  

The Veteran was provided a VA examination in February 2012.  By way of medical history, the Veteran reported that he noticed problems with "awakening with a gasp" since 2006.  He was also told that he snored loudly when he was working as an EMT and slept in an ambulance with fellow EMT member.  The Veteran also reported daytime somnolence at that time and he underwent a sleep study in November 2010 and was diagnosed with sleep apnea.  The examiner noted that sleep apnea diagnosis was provided in November 2010.  

A March 2010 medical addendum provided that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the VA examiner provided that the Veteran was prescribed Ambien in response to insomnia that he suffered after he "HEARD about his roommate committing suicide."  The Veteran himself attempted to commit suicide by taking an overdose of his medication because he was despondent over his girlfriend breaking up with him.  The Veteran denied problems with sleeping at that time.  The examiner also noted that the Veteran entered service at 155 pounds in May 2004 and post-service records indicated that he weighs 180 pounds in February 2007.  In a May 2010 treatment record, the Veteran weighs 217 pounds, a weight gain of 62 pounds since entry into military duty and 37 pounds since discharge.  His body mass index (BMI) was 33.9 which equates to morbid obesity.  The examiner also referenced numerous medical studies which find obesity is a risk factor for obstructive sleep apnea.  The examiner opined that the Veteran has sleep apnea that occurred secondary to his "huge weight gain."  While the Veteran was overweight at the time of discharge, he was morbidly obese by the time he presented symptoms of sleep apnea.  Thus, the examiner concluded that sleep apnea is not related to the insomnia he had while in service, but instead, due to his weight gain after service.    

The Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed sleep apnea is casually or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.  

There is no medical evidence to suggest that the Veteran's current sleep apnea is related to service.  Here, the March 2010 VA examiner concluded that the Veteran's sleep apnea is not a result of service, and is instead due to his weight gain after service.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   In this case, the medical opinion was provided by medical professionals and the opinion is consistent with the medical treatment records.  As such, the Board finds that the VA opinion to be highly probative.  

Thus, the only evidence relating to the Veteran's current sleep apnea to service is the Veteran's own lay assertion and buddy statements.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms of snoring or daytime sleepiness, however the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of a respiratory disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that the Veteran has not been demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his sleep apnea are not competent medical evidence.

Lastly, although the Board notes that the earliest reported symptoms of insomnia were in March 2007 and there is still no evidence of record that his sleep apnea manifested to a compensable degree within one year of the Veteran's discharge of service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with sleep apnea until November 2010, approximately six years after separation from active duty service.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v., 1 Vet. App. 49, 53-56.

III.  Increased Rating for Right Knee Injury

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

For the entire rating period (i.e., from April 27, 2011), the service-connected residuals of right knee injury has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5260-5003 as an unlisted disease rated by analogy to degenerative arthritis.  38 C.F.R. § 4.27.  Arthritis under DC 5003 are to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014).

The Veteran was afforded a VA examination in February 2012.  The examiner provided that the Veteran was diagnosed with a right knee strain condition in 2004; chondromalacia patella in the right knee in February 2012 and degenerative joint disease (DJD) of the right knee in February 2012.  By way of medical history, the Veteran reported that he injured in knee while doing physical training in 2004 and sustained a strain to the right knee.  He also struck his knee against a pole in 2005 while on active duty.  He reports continued symptoms of stiffness and pain with prolonged sitting and his knees will buckle at times when standing from a sitting position or walking up and down hills or stairs.  The Veteran did not report experiencing any flare-ups.  

Range of motion testing of the right knee revealed flexion ends at 120 degrees with pain beginning at 110 degrees and extension to 0 degrees without objective evidence of painful motion.  Repetitive use testing did not provide any additional limitation of motion.  With regards to functional loss, the examiner found that the Veteran has less movement than normal and pain on movement of the right knee.  Muscle strength testing revealed normal strength (5/5) in the right knee.  Joint stability testing also provided normal results.  The examiner found no evidence of recurrent patellar subluxation or dislocation, meniscal condition, joint replacement or surgical procedures.  The examiner noted that the Veteran has "considerable crepitus right patella with flexion."  The examiner reference a February 2012 X-ray of the right knee which showed findings of mild joint space narrowing of the medial compartment without significant soft tissue swelling, joint effusion or fractures.  The impression provided was mild degenerative changes of the right knee with acute osseous abnormalities identified.     

The Veteran was afforded a VA examination in September 2013.  The VA examiner confirmed a diagnosis of DJD of the right knee.  The Veteran contended that his right knee gives way with standing, walking or rising from a seated position.  He also reported loss of balance and problems bending.  With regards to flare-ups, the Veteran reported increased pain after "a couple of hours" of prolonged walking or standing that is alleviated by sitting down for 15 to 20 minutes.  

Range of motion testing revealed right knee flexion ends at 120 degrees without pain and extension to 0 degrees without pain.  The Veteran was noted to have additional functional impairment after repetitive use to include less movement than normal and pain on movement in the right knee.  The examiner noted that the Veteran has tenderness or pain to palpation in the right knee.  Muscle strength testing also revealed normal strength.  The examiner noted that the Veteran's right knee is "extremely tender to touch.  This far exceeds joint line tenderness seen with DJD.  The Veteran has non-anatomical right knee tenderness."  He also provided that there is no evidence of internal derangement, abnormal weight bearing or muscle atrophy.  The Veteran continues to require the assistive device of a brace on a regular basis.  The examiner found that the Veteran's knee condition impacts his ability to work, adding that the Veteran builds freezers and needs to stand for the majority of that time, so he needs to take frequent breaks due to his knee pain.  With regards to the DeLuca factors, the Veteran reports experiencing flare-ups after repetitive use, but could not describe how much, if any, loss of motion there is without resorting to mere speculation.  

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that manifestations of the right knee injury more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  The evidence shows that, during the rating period, right knee flexion range from 110 to 120 degrees and right knee extension was at 0 degrees, including after consideration of Deluca factors.  Because right knee flexion and extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings, is not warranted under DC 5260 or DC 5261 for the entire rating period.  VAOPGCPREC 9-04.  

The Board next finds that a rating in excess of 20 percent is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the Veteran has had a stable right knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

Similarly, DC 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic which has not been demonstrated by the record.  

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, Diagnostic Code 5263 does not apply.

Extraschedular Referral 

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right knee injury is fully encompassed by the current 10 percent rating for the entire rating period.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's knee disabilities.  VA examination reports have consistently provided that the Veteran's right knee injury has been manifested by frequent symptoms of pain, stiffness, less movement,  without evidence of cartilage defect, meniscal tear or joint instability; flexion limited to no more than 110 degrees for the right knee, without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain during flare-ups and after overuse, while climbing of stairs, and the occasional use of a brace are part of, "like," and analogous to frequent episodes of locking, pain, and effusion, which is already contemplated in the 20 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).   

For these reasons, the Board finds that the symptoms and functional impairment associated with the right knee injury disability is fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. 
§ 3.321(b)(1). 

IV.  Increased Rating for Depressive Disorder

For the entire rating period (i.e., from June 9, 2010), the service-connected depressive disorder has been rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the General Rating Formula for Mental Disorders, to include depressive disorder, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  

The pertinent evidence of record includes contemporaneous mental health records,   VA examination reports, and the Veteran's lay statements.  The record establishes that the Veteran has experienced psychiatric symptoms that have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

VA treatment record from the Clarksburg VAMC dated in March 2007 revealed complaints of depression and insomnia.  The Veteran reported that he was diagnosed with depression 14 months earlier while in service.  The Veteran has nightmares of his roommate, but denied any suicidal or homicidal ideations.   The clinician noted that his past medical history (PMH) is unremarkable other than depression and continued the diagnosis of depression. 

An October 2008 mental health record provided that the Veteran requested a psychological evaluation because he wanted to reenlist into active duty.  The clinician noted that the Veteran underwent early honorable discharge due to the fact that his roommate committed suicide in their barrack, however the Veteran reports that he did not witness this nor did he witness the aftermath.  Instead, he stated that his sergeant told him about the incident in detail.  He reported that he felt bad, but "felt that this did not affect him in the long term."  The Veteran was treated for depression, but since March 2007, he has not been psychiatric medication and "felt no need."  The examiner noted that the Veteran attempted to commit suicide in September 2006 due to his girlfriend breaking up with him.  He stated that he felt hopeless, helpless and worthless.  Since then, the Veteran has no thoughts, urges, plan or attempts to commit suicide or homicidal ideations.  The Veteran currently denies dysphoria, hopelessness, helplessness, worthlessness, decreased interest, motivation, memory and concentration, sleep disruption, weight gain or loss.  The clinician opined that he does not meet the criteria for schizophrenia, bipolar disorder, anxiety disorder, intermittent explosive disorder.  

A mental status examination revealed that the Veteran was casually dressed and his psychomotor activity was within the normal range.  The Veteran made good eye-contact and his mood was "good."  The clinician also found his affect to be appropriate to mood with good range.  His motor behavior was stable and his thought process revealed no flight of ideas.  The Veteran's thought process revealed no hallucinations, delusions or paranoia.  The clinician opined that the Veteran had depressive disorder, by history, that has since resolved and assigned a GAF score of 70.  The Veteran declined any medication and counseling.  

In June 2010, the Veteran submitted a lay statement to VA indicating that he has trouble sleeping due to recurring nightmares.  He also claimed that he is easily agitated and likes to be isolated at times.  The Veteran feels worthless and that he had failed to keep his roommate alive.   

The Veteran was afforded a VA examination in September 2010.  The examiner noted that since service, the Veteran attended college for two years and EMT training but is not certified due to his history of arrests.  The Veteran is a certified firefighter.  With regards to family relationship, he reported that he is married with two children and that the family is healthy.  With regards to social relationship, the Veteran reports that he enjoys going out to eat, riding his motorcycle, working on cars as well as going out with other couples or having friends over to watch television.  The Veteran reports an active leisure life despite working full time.  However, the Veteran also reported being in six fist fights since the death of his roommate in January 2006.  He reported to prior history of violence or assault prior to January 2006.  The Veteran reported symptoms of insomnia, angry outburst around four to five times a week, and nightmares and tearfulness after talking about his roommate's death. 

A mental status examination revealed that the Veteran appeared clean and casually dressed.  His psychomotor activity, speech thought process and content were unremarkable.  His attitude was cooperative and his affect, mood and memory were normal.  The Veteran's attention was intact and he was oriented in all sphere. The examiner found no evidence of hallucinations, inappropriate behavior, obsessive behavior, panic attacks, homicidal thoughts or suicidal thoughts.  The examiner also found that the Veteran was a good historian.  Psychological testing revealed moderate to severe depression with the Veteran endorsing mild to moderate symptoms.  With regards to employment, the Veteran works in logistics and reported losing two weeks from work in the last year for doctor's appointments and the birth of his son.  He also reported missing work 4-5 times due to fatigue as a result of poor sleep.  The examiner provided a diagnosis of depressive disorder and assigned a GAF score of 65.  She concluded that the Veteran has "some mild symptoms" of depressed mood and insomnia with some difficulty in social and occupational setting, but generally functioning pretty well and has some meaningful relationships.  The Veteran has mild deficiencies in family relationship related to anger control and moderate impairment in work reliability and productivity evidenced by his frequent job change and short terms of employment since service.  

The Veteran was afforded a VA examination in September 2013.  The examiner continued to provide a diagnosis of depressive disorder and assigned a GAF score of 60.  The examiner summarized the Veteran's level of occupational and social impairment as mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication.  She noted that a review of the claims folder was reviewed.  With regards to family relationships, the Veteran remains married to his spouse, although the couple described the quality of their marriage as "crappy."  The Veteran reported that in 2011, he punched his wife in the midst of an argument but medical attention or criminal charges were not filed.  The couple stated that they have done better in the past three to four months.  The Veteran also described a good relationship with his children, although he does get frustrated with them at times.  He is close with his parents but less so with his siblings.  With regards to his education and occupation background, the Veteran is currently employed building freezers for the past month and reports that he likes his current job and gets along with most co-worker while avoiding others that he dislikes.  The Veteran continues to list hobbies of riding his motorcycle, working on cars, watching television with friends and spending time with his children.  The Veteran reported that he began individual psychotherapy and resumed medication monitoring with his VA clinician after a hiatus due to negative side effects.  The Veteran's current symptoms include isolation three to four times a week; angry outburst several times each month; tiredness all the time; headaches several times each month; interrupted sleep, awakening three to four times each night; suicidal thoughts three to four times each month while in isolation; and memory loss.  The Veteran is also noted to have feelings of anger and self-blame over his roommate's death.  

Psychological testing reviewed severe hopelessness and anxiety.  The examiner provided that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting and suicidal ideations.  

With respect to whether the Veteran's depressive disorder warrants a 70 percent disability rating, the Board observes that the evidence does not demonstrate symptomatology that are analogous to deficiencies in most areas such as work, school, familial relationship, judgment, thinking or mood.  Here, the Veteran reports experiencing angry outburst, self-isolation and suicidal ideations while in isolation.  However, the Veteran continues to remain married and describes a good relationship with his children and parents.  Further, mental status examination have consistently found him to be alert, cooperative and oriented and his affect was appropriate.  Although the Veteran was also able to earn a certificate as a firefighter and is able to obtain employment and has left his previous jobs due to circumstances that are unrelated to his service-connected depressive disorder.  Thus, the Veteran's subjective complaints of isolation and associated suicidal thoughts does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood to warrant a 70 percent rating.  

Further, with respect to whether the Veteran's depressive disorder warrants a 100 percent disability rating, the Board observes that the evidence does not demonstrate symptomatology that is suggestive of total occupational and social impairment.  In this regard, none of the contemporaneous records or examination reports reflects any gross impairment in thought process or communication, hallucinations or delusions, disorientation in time and place, memory loss.  Although the Veteran has intermittently conceded to suicidal ideations, the evidence demonstrates that the Veteran is not totally occupational and socially impaired.  Therefore, a maximum 100 percent rating is not warranted for any period on appeal.  See 38 C.F.R. § 4.130.  

Accordingly, the collective evidence supports a finding that, the Veteran's depressive disorder has been more nearly characterized by symptomatology which results in reduced reliability and productivity, consistent with a 50 percent disability rating.

Extraschedular Referral 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent has the Veteran's depressive disorder been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's depressive disorder at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds a rating in excess of 50 percent rating for depressive disorder is not warranted.  The Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a headache condition is granted.

Entitlement to service connection for a recurrent lumbar strain condition is denied.

Entitlement to service connection for sciatica of both lower extremities, to include as secondary to service-connected disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury is denied.  

Entitlement to an increased rating in excess of 50 percent for a depressive disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


